WiNBORNE, I.
I. The appellant Motor Company assigns as error, among others, portions of the charge as given by the court in respect to the third issue, that is, the issue as to contributory negligence of plaintiff (assignments of error numbers 9 and 10 based on its exceptions 24 and 26), and to the failure of the court to declare, explain and apply the law arising on the evidence on the third issue, particularly as it concerns or is addressed to the statute requiring pedestrians to walk on the extreme left-hand side of the highway and yield the right of way to approaching traffic, as provided for in G-.S. 20-174 (a). (Assignment of error number 13 based on exception 29.) And the appellant Ives also assigns as error the same portions of the charge as so given. (Assignments 3 and 4 based on his exceptions 12 and 13.) These exceptions are well taken.
In this connection it is appropriate to turn to an act passed by the General Assembly, Public Laws 1937, Chap. 407, Article XI, now Fart 11 of Chap. 20 of General Statutes, pertaining to rights and duties of pedestrians in respect to streets and highways in this State.
In Sec. 133 of the above Act, now G.S. 20-172, it is declared that “pedestrians shall be subject to traffic control signals at intersections as theretofore declared in this Act, but at all other places pedestrians shall be accorded the privileges and shall be subject to the restrictions stated in this article.” Then, after defining in Sec. 134, now G.S. 20-173, pedestrians' right of way at cross-walks, it is further declared in Sec. 135, now G.S. 20-174, that “(a) Every pedestrian crossing a roadway at any other point than within a marked cross-walk or within an unmarked cross-walk at an intersection shall yield the right of way to all vehicles upon the roadway,” and that “(d) it shall be unlawful for pedestrians to walk along the traveled portion of any highway except on the extreme left-hand thereof, and such pedestrian shall yield the right of way to approaching traffic.”
The trial court, after reading to the jury only the provisions of subsection (a) of Sec. 135, now G.S. 20-174 (a) above quoted, charged as follows: “I instruct you in that respect, gentlemen, that the provisions of *244that statute do not require a pedestrian on tbe highway to yield the right of way; the duty is imposed upon him under the terms of that statute to yield the right of way to traffic approaching from the front as they are going down the left side of the highway.” This is the portion to which exception 24 relates.
In this connection there is evidence in the record from which it may be inferred that plaintiff was walking north along the highway on her right-hand side. Defendant Ives testified that when he first saw plaintiff she was facing more towards Elizabeth City than she was in the direction from which he was coming. And plaintiff herself testified: “I crossed the highway to the east shoulder; I turned and was walking left facing traffic, going south.”
True, plaintiff also testified, “I just saw it (the convertible) coming facing me from the direction of Weeksville, towards Elizabeth City.” This testimony is susceptible of the inference, as plaintiff contends, that she was walking south on her left-hand side of the highway.
Thus it was incumbent upon the trial court to give appropriate instruction in the light of both inferences — that is, (1) the inference that plaintiff was walking on her left-hand side of the highway, and (2) the inference that she was walking on her right-hand side of the highway, as the jury may find the facts to be.
If she were walking on her left-hand side the statute says she “shall yield the right of way to approaching traffic.” Hence we are constrained to hold that the portion of the charge to which exception is here taken reads into the statute more than it contains, and is calculated to mislead and confuse the jury.
On the other hand, if plaintiff were walking north on her right-hand side of the highway, this was in violation of the statute, G.S. 20-174 (d), and would be evidence of negligence to be considered in connection with surrounding circumstances as to whether she used reasonable care and caution commensurate with visible conditions. See Miller v. Motor Freight Lines, 218 N.C. 464, 11 S.E. 2d 300; Tysinger v. Dairy Products Co., 225 N.C. 717, 36 S.E. 2d 246; also Templeton v. Kelley, 215 N.C. 577, 2 S.E. 2d 696; S. c., 216 N.C. 487, 5 S.E. 2d 555.
As to Motor Company’s Assignment of Error No. 10: The court, after charging on the burden of proof as to the third issue, stated the contentions of the plaintiff, and of the defendants as to how the issue should be answered in keeping with their respective contentions. Then the court instructed the jury: “If . . . you find by the greater weight of the evidence that at the time and place in question Mrs. Spencer, the plaintiff in this action, failed to exercise that degree of care a person of ordinary prudence would exercise in the position she occupied on the shoulder of the road as the car was approaching her and passed her and that by reason *245of tbe position in which she assumed or placed herself she caused the car to collide with and inflicting the injuries sustained about which she complains, or that was the proximate cause, it would be your duty to answer that issue Yes; or if you find by the greater weight and when I say 'proximate cause’ I mean contributing as a proximate cause or one of the proximate causes of the collision and injury, or (U) if you find by the greater weight of the evidence that at the time and place in question the plaintiff Mrs. Spencer was walking on the right side of the highway in the direction in which she was going, and that in so doing she was acting in violation of the statute which I read to you, and that she was in plain view of the defendant Ives operating the automobile, or where, with the exercise of reasonable care, she could have been seen or should have been seen; and that Ives negligently and carelessly failed to exercise that degree of care a person of ordinary prudence would exercise or due care to prevent the automobile from colliding with her, and that such negligence on his part resulted in and approximately caused the collision and injury, it would be your duty to answer that issue No, unless you so find you would answer it Yes. (V).”
The portion between letters TJ-V is subject of Exception 26.
In respect to this charge, the conduct of the defendant Ives is not the determinative factor as to whether plaintiff violated her duty, and whether such violation was a proximate or contributing cause of her injury. Hence the instruction, as so given, is erroneous.
II. Appellant Motor Company also excepts to portions of the charge in respect to the second issue, as to whether plaintiff was injured by its negligence, as alleged in the complaint, to which portions Assignments of Error 3 to 7, both inclusive, based upon exceptions 18 to 22, both inclusive, relate. These exceptions are untenable. They challenge the ruling of the court that the provisions of Chapter 494 of 1951 Session Laws of North Carolina are applicable to case in hand. This chapter is entitled “An Act to provide New Eules of Evidence in Begard to the Agency of the Operator of a Motor Yehiele Involved in Any Accident.” It is made a new section of Chapter 20 of General Statutes and is designated G.S. 20-71.1. It provides in Sec. 1 that “(a) In all action to recover damages for injury to the person or to property or for the death of a person, arising out of an accident or collision involving a motor vehicle, proof of ownership of such motor vehicle at the time of such accident or collision shall be prima facie evidence that said motor vehicle was being operated and used with the authority, consent, and knowledge of the owner in the very transaction out of which said injury or cause of action arose.”
“(b) Proof of the registration of a motor vehicle in the name of any person, firm, or corporation, shall for the purpose of any such action, be prima facie evidence of ownership and that such motor vehicle was then *246being operated by and under tbe control of a person, for whose conduct tbe owner was legally responsible, for tbe owner’s benefit, and witbin tbe course and scope of bis employment; Provided, tbat no person shall be allowed tbe benefit of this section unless be shall bring bis action witbin one year after bis cause of action shall have accrued.”
In Sec. 2 it is declared tbat “tbe provisions of this Act shall not apply to pending litigation.” And in Sec. 4 it specifies tbat “this Act shall become effective from and after July I, 1951.”
"While appellant Motor Company does not contend tbat tbe Legislature is without authority to change tbe rules of evidence in tbe manner revealed in tbe language of tbe 1951 Act, as above stated, it contends tbat under rules of interpretation tbe Act should not be given retroactive effect; tbat is, as to existing causes of action, as tbe trial court did in tbe case in band. It seems clear, however, from tbe language of tbe Act tbat tbe Legislature intended tbat on and after 1 July, 1951, tbe only limitation upon tbe applicability of tbe Act is tbat it shall not apply to pending-litigation, tbat is, litigation then pending. It is so expressly provided.
An action is pending from tbe time it is commenced until its final determination. And a civil action is commenced by the issuance of a summons. See among others tbe ease McFetters v. McFetters, 219 N.C. 731, 14 S.E. 2d 833.
Moreover, tbe maxim expressio unius esí exclusio alierms, tbat is, tbat tbe expression of one thing is tbe exclusion of another, applies. From tbe fact that tbe Legislature expressly provided tbat tbe provisions of tbe Act shall not apply to pending litigation, it may be implied tbat it should apply in all other cases.
In Tabor v. Ward, 83 N.C. 291, tbe Court declares tbat laws which change tbe rules of evidence relate to tbe remedy only, and are at all times subject to modification and control by tbe Legislature, and tbat changes thus made may be made applicable to existing causes of action. And it is pertinently stated: “Retrospective laws would certainly be in violation of tbe spirit of tbe Constitution if they destroyed or impaired vested right,” but tbat “one can have no vested right in a rule of evidence when be could have no such right in the remedy,” and tbat “there is no such thing as a vested right in any particular remedy.” See also Byrd v. Johnson, 220 N.C. 184, 16 S.E. 2d 843; B-C Remedy Co. v. Unemployment Compensation Commission, 226 N.C. 52, 36 S.E. 2d 733; Stansbury’s N. C. Evidence, Sec. 6; Wallace v. R. R., 104 N.C. 442, 10 S.E. 552.
Indeed, tbe case of Lowe v. Harris, 112 N.C. 472, 17 S.E. 539, on which this appellant relies, is distinguishable from case in band.
III. Appellant Motor Company also assigns as error tbe failure of tbe trial court to declare and explain tbe law arising on tbe evidence, on tbe *247second issue, particularly as it concerns or is addressed to tbe defendant’s documentary evidence, especially tbe invoice or conditional sales contract, defendant’s Exhibits 1, 2 and 3. Tbis is Motor Company’s Assignment of Error 14 based on its exception 30.
In tbe recent case of Lewis v. Watson, 229 N.C. 20, 47 S.E. 2d 484, tbis Court in opinion by Ervin, J., reviewed decisions of tbis Court on tbe application of provisions of tbe statute Gr.S. 1-180. Headnote 1 epitomizes tbe case as follows: “G.S. 1-180 requires tbe trial court to instruct tbe jury as to tbe law upon all substantial features of tbe case without request for special instructions, and a general statement of tbe law is not sufficient, but tbe court must explain tbe law as it relates to various aspects of tbe evidence adduced and to tbe particular issues involved.” In tbe light of tbis interpretation of tbe statute applied to case-in band, we are of opinion and bold that tbe point here made by tbe appellant is well taken.
IV. It may be noted that exceptions to the denial of motions of defendants for judgments of nonsuit are not assigned as error, nor are they brought up for review. Moreover, since there must be a new trial, and tbe matters to which other assignments of error are directed may not then recur, we deem it unnecessary to give to them express consideration.
For reasons stated, let there be a
New trial.